Exhibit 10.2
MARKET STOCK UNITS


MAXWELL TECHNOLOGIES, INC.
2013 OMNIBUS EQUITY INCENTIVE PLAN
NOTICE OF MARKET STOCK UNIT AWARD
You have been granted Market Stock Units (“MSUs”) representing shares of common
stock of Maxwell Technologies, Inc. (the “Company”) on the following terms:
Name of Recipient:
xxxx
Grant Date:
xxxx
Grant Number:
xxxx
Target Number of MSUs:
xxxx (the “Target MSUs”)
Maximum Number of MSUs:
xxxx (the “Maximum MSUs”)




You and the Company agree that the MSUs are granted under and governed by the
terms and conditions of the Maxwell Technologies, Inc. 2013 Omnibus Equity
Incentive Plan (the “Plan”) and the Market Stock Unit Agreement (the
“Agreement”), both of which have been made available to you and are made a part
of this document. For purposes of the Plan, MSUs are Stock Units with vesting
determined by reference to the relative performance of the Company’s stock price
compared with the Nasdaq Composite Index.
By signing below or accepting the Agreement by an electronic means as set forth
in the Notice section thereof, you agree to all of the terms and conditions
described above, the Agreement, and the Plan.



    

Name of Recipient



    



--------------------------------------------------------------------------------

Exhibit 10.2
MARKET STOCK UNITS


MAXWELL TECHNOLOGIES, INC.
2013 OMNIBUS EQUITY INCENTIVE PLAN:
MARKET STOCK UNIT AGREEMENT
Grant of MSUs
Subject to all of the terms and conditions set forth in the Notice of Market
Stock Unit Award (the “Grant Notice”), this Agreement and the Plan, the Company
has granted to you this award of MSUs, under which you are eligible to earn up
to the Maximum MSUs (as set forth in the Grant Notice) upon satisfaction of
specified stock price-related performance objectives. Defined terms are set
forth in the section entitled Definitions below.
Vesting
Provided that your service as an Employee continues through the end of the First
Performance Period, you will vest in the number of MSUs subject to the First
Tranche (the “First Year Vested MSUs”) equal to the product of (i) the number of
MSUs subject to the First Tranche, multiplied by (ii) the lesser of (A) the
Payout Percentage, or (B) 200%.
Provided that your service as an Employee continues through the end of the
Second Performance Period, you will vest in the number of MSUs subject to the
Second Tranche (the “Second Year Vested MSUs”) equal to the product of (i) the
number of MSUs subject to the Second Tranche, multiplied by (ii) the lesser of
(A) the Payout Percentage, or (B) 200%.
Provided that your service as an Employee continues through the end of the Third
Performance Period, you will vest in a number of MSUs equal to the excess, if
any, of (i) the product of (A) the number of MSUs subject to the Target MSUs,
multiplied by (B) the lesser of (x) the Payout Percentage, and (y) 200%, over
(ii) the sum of the First Year Vested MSUs and Second Year Vested MSUs.
You may not vest in more than the Maximum MSUs under this award.


    



--------------------------------------------------------------------------------




Determination of Vesting
Provided your service as an Employee continues through the end of each
Performance Period, you may vest in the MSUs as described herein. Note that you
will not receive cash or Common Share consideration in respect of your vested
MSUs until they are settled in accordance with the Settlement of MSUs section
below.
Except as otherwise provided herein, no MSUs will vest unless and until (i) your
service as an Employee continues through the end of each applicable Performance
Period, and (ii) vesting has been certified by the Committee. The determination
of vesting during each Performance Period is determined following the completion
of each applicable Performance Period. The MSUs subject to this award shall in
all events terminate and cease to remain outstanding after March 15th of the
year following the end of the Third Performance Period.
Vesting Acceleration
Except as otherwise provided herein, no additional MSUs shall vest after your
service as an Employee terminates.
If your service as an Employee terminates prior to the end of the Third
Performance Period as a result of your death or Disability, up to a maximum of
100% of the Target MSUs under this award will vest on your last day of
employment.
If you are serving as an Employee on the effective date of a Change in Control
that occurs on or prior to the end of the Third Performance Period or an
Involuntary Termination occurs within 30 days prior to the effective date of
such a Change in Control, up to a maximum of 100% of the Target MSUs under this
award will vest immediately as of the effective date of such a Change in
Control.
The occurrence of your death, Disability, Involuntary Termination within 30 days
prior to the effective date of a Change in Control, or a Change in Control shall
not result in the cumulative vesting of more than 100% of the Target MSUs under
this award. To the extent that 100% or more of the Target MSUs have already
vested at the time of your death, Disability, Involuntary Termination within 30
days prior to the effective date of a Change in Control, or a Change in Control,
no additional Target MSUs will vest as a result of your death, Disability,
Involuntary Termination within 30 days prior to the effective date of a Change
in Control, or a Change in Control.
Forfeiture
Except as otherwise provided herein or pursuant to a written agreement between
you and the Company, if your service as an Employee terminates for any reason,
your Non-Vested MSUs will be forfeited to the extent they have not vested before
your termination date and do not vest as a result of the termination of your
service. Accordingly, any such Non-Vested MSUs will be cancelled and forfeited
immediately. You will receive no payment for MSUs that are cancelled. The
Company determines when your service as an Employee terminates for this purpose.


2



--------------------------------------------------------------------------------




Service-Based Vesting Conditions
For purposes of this Agreement, your service as an Employee will be considered
terminated as of the date you are no longer actively providing services to the
Company or any Parent, Subsidiary, or Affiliate (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are providing services or the
terms of your service agreement, if any), and unless otherwise expressly
provided in this Agreement or determined by the Company, you right to vest in
the MSUs under the Plan, if any, will terminate as of such date and will not be
extended by any notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are providing
services or the terms of your service agreement, if any. The Administrator shall
have the exclusive discretion to determine when you are no longer actively
providing services for purposes of your MSUs (including whether you may still be
considered to be providing services while on a leave of absence).
Note that you will not receive cash or Common Share consideration in respect of
your vested MSUs until they are settled in accordance with the Settlement of
MSUs section below.
Settlement of MSUs
The MSUs will be settled on the first Permissible Trading Day that occurs on or
after the day when the MSUs vest, but shall be settled no later than the March
15th of the calendar year following the calendar year in which the MSUs vest. At
the time of settlement, you will receive one Common Share for each vested MSU.
However, the Company retains the discretion to substitute an equivalent amount
of cash for each underlying Common Share determined on the basis of the Fair
Market Value of the Common Shares at the time an MSU vests.
Section 409A
This section applies only if the Company determines that you are a “specified
employee” within the meaning of Section 409A(2)(B)(i) of the Code at the time of
your “separation from service” as defined in Treas. Reg. §1.409A-1(h) and your
MSUs are settled as a result of your “separation from service.” If this section
applies, then any MSUs that otherwise would have been settled during the first
six months following your separation from service will instead be settled during
the seventh month following your separation from service, unless the Company
determines that the settlement of those MSUs is exempt from Section 409A of the
Code.


3



--------------------------------------------------------------------------------




Responsibility for
Taxes
You acknowledge that, regardless of any action taken by the Company or, if
different, the Parent, Subsidiary, or Affiliate to whom you provide services as
an Employee (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the MSUs, including, but not limited to, the
grant, vesting or settlement of the MSUs, the subsequent sale of the Common
Shares acquired pursuant to such settlement and the receipt of any dividends;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the MSUs to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Withholding Taxes
You must make arrangements satisfactory to the Company for the payment of any
withholding taxes that are due as a result of the vesting or settlement of MSUs.
At its discretion, the Company may satisfy applicable withholding obligations by
any one or more of the following means (a) causing you to tender a cash payment
or surrender other Common Shares that you previously acquired, (b) taking
payment from the proceeds of the sale of Common Shares through a
Company-approved broker, (c) withholding Common Shares that otherwise would be
issued to you when the MSUs are settled, provided that no Common Shares are
withheld with a value exceeding the minimum amount of tax required to be
withheld by law, or (d) withholding cash from other compensation payable to you.
If you are a Company officer subject to Section 16 of the Exchange Act, then
your tax withholding obligations in connection with the MSUs will be satisfied
pursuant to clause (c) of the preceding sentence only if approved in advance by
the Committee. The fair market value of the Common Shares, determined as of the
date when taxes otherwise would have been withheld in cash, will be applied to
withholding taxes.


4



--------------------------------------------------------------------------------




Non-U.S. Tax-Related Items
If you are subject to taxes outside the United States, prior to any relevant
taxable or tax withholding event, as applicable, you agree to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items.
In this regard, you authorize and direct the Company and a brokerage firm
determined acceptable to the Company for such purpose to sell on your behalf a
number of whole Common Shares from the shares that are issuable upon settlement
of the MSUs as the Company determines to be appropriate to generate cash
proceeds sufficient to satisfy the Company’s or the Employer’s withholding
obligation for Tax-Related Items. Such Common Shares will be sold on the date on
which the withholding obligation for Tax-Related Items arises or as soon
thereafter as practicable. You acknowledge and agree that the Company is under
no obligation to arrange for such sale at any particular price, that you are
responsible for all fees and other costs of sale, and that you are hereby
agreeing to indemnify and hold the Company harmless from any losses, costs,
damages or expenses relating to any such sale and that the proceeds of any such
sale may not be sufficient to satisfy the Company’s or the Employer’s
withholding obligation for Tax-Related Items. In the event that such proceeds
are not sufficient, you agree to pay to the Company or the Employer, as
applicable, as soon as practicable, including through additional payroll
withholding, the amount of any such shortfall. To the extent the proceeds of
such sale exceed the Company’s or the Employer’s withholding obligation for
Tax-Related Items, the Company or the Employer, as applicable, agrees to pay
such excess in cash to you through payroll as soon as practicable.
 
In the event that the Company determines, in its sole discretion, not to satisfy
any withholding obligation for Tax-Related Items through the process described
above, it will instead satisfy your obligation by one or a combination of the
following:
•    Withholding Common Shares that would otherwise be issued to you when the
MSUs are settled equal in value to the Tax-Related Items. If the Company
satisfies any withholding obligation for Tax-Related Items by withholding a
number of Common Shares as described above, you are deemed to have been issued
the full number of Common Shares subject to the MSUs.
•    Withholding the amount of any Tax-Related Items from your wages or other
cash compensation paid to you by the Company.
•    Any other means approved by the Company.
 
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the common stock equivalent.


5



--------------------------------------------------------------------------------




 
You agree to pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. If cash is to be distributed pursuant to the MSUs instead
of shares, the Company will withhold from the cash delivered to you an amount
necessary to satisfy any withholding obligation for Tax-Related Items.
 
The Company may refuse to issue or deliver Common Shares or the proceeds from
the sale of such Common Shares if you fail to comply with your obligations in
connection with the Tax-Related Items.
Nature of MSUs
No payment is required for the MSUs that you are receiving. Your MSUs are mere
bookkeeping entries and represent the Company’s unfunded and unsecured promise
to issue Common Shares or distribute cash to you on a future date. As a holder
of MSUs, you have no rights other than the rights of a general creditor of the
Company.
No Voting or Dividends Rights
Your MSUs carry neither voting rights nor rights to cash dividends. You have no
rights as a stockholder of the Company unless and until your MSUs are settled by
issuing Common Shares.
Adjustments
In the event any change is made to the Common Shares because of any
recapitalization, stock dividend, stock split, combination of shares, exchange
of shares, spin-off transaction or other change in corporate structure effected
without the Company’s receipt of consideration, equitable adjustments will be
made to the Target MSUs, Maximum MSUs, First Year Vested MSUs, Second Year
Vested MSUs, Beginning Company Stock Price Average, and Ending Company Stock
Price Average to prevent the dilution or enlargement of benefits under this
award.
In addition, the Administrator may adjust Payout Percentage and Company Stock
Price Performance to reflect any extraordinary, unusual, or non-recurring items
in order to prevent the dilution or enlargement of benefits under this
Agreement. Such adjustments shall be final, binding, and conclusive on all
interested parties.
Retention Rights
Your MSUs and this Agreement do not give you the right to be retained by the
Company, a Parent, Subsidiary, or Affiliate in any capacity. The Employer,
Company and its Parents, Subsidiaries, and Affiliates reserve the right to
terminate your service as an Employee at any time, with or without cause,
subject to applicable laws and any written employment agreements.
MSUs Not Transferable
Except as otherwise provided below, you may not sell, transfer, assign, pledge
or otherwise dispose of any MSUs.
Beneficiary Designation
You may dispose of your MSUs in a written beneficiary designation. A beneficiary
designation must be filed with the Company on the proper form. It will be
recognized only if it has been received at the Company’s headquarters before
your death. If you file no beneficiary designation or if none of your designated
beneficiaries survives you, then your estate will receive the proceeds from any
vested MSUs that you hold at the time of your death.


6



--------------------------------------------------------------------------------




Nature of Grant
In accepting the MSUs, you acknowledge, understand and agree that:
•    The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
•    The grant of the MSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of MSUs, or benefits in lieu
of MSUs, even if MSUs have been granted in the past;
•    All decisions with respect to future MSUs or other grants, if any, will be
at the sole discretion of the Company;
•    You are voluntarily participating in the Plan;
•    The MSUs and the Common Shares subject to the MSUs are not intended to
replace any pension rights or compensation;
•    The MSUs and the Common Shares subject to the MSUs, and the income and
value of same, are not part of normal or expected compensation for purposes,
including, without limitation, of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
•    The future value of the underlying Common Shares is unknown, indeterminable
and cannot be predicted with certainty;
•    No claim or entitlement to compensation or damages shall arise from
forfeiture of the MSUs resulting from the termination of your service as an
Employee (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are providing
services or the terms of your service agreement, if any), and in consideration
of the grant of the MSUs to which you are otherwise not entitled, you
irrevocably agree never to institute any claim against the Company, any Parent,
Subsidiary, or Affiliate, including the Employer, waive your ability, if any, to
bring any such claim, and release the Company, any Parent, Subsidiary, or
Affiliate, including the Employer, from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim;


7



--------------------------------------------------------------------------------




 
•    Unless otherwise provided in the Plan or by the Company in its discretion,
the MSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the MSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and
Neither the Employer, the Company nor any Parent, Subsidiary, or Affiliate shall
be liable for any foreign exchange rate fluctuation between your local currency
and the United States Dollar that may affect the value of the MSUs or of any
amounts due to you pursuant to the settlement of the MSUs or the subsequent sale
of any Common Shares acquired upon settlement.
Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other MSU grant materials by and among, as applicable,
the Employer, the Company and any Parent, Subsidiary, or Affiliate for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
 
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all MSUs or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in your favor (“Data”), for the exclusive purpose of implementing, administering
and managing the Plan.


8



--------------------------------------------------------------------------------




 
You understand that Data will be transferred to a stock plan service provider as
may be selected by the Company (the “Online Service Provider”), which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, Online Service Provider, and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your service as an
Employee and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing your consent is that the Company
would not be able to grant you MSUs or other equity awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
Restrictions on Resale
You agree not to sell any Common Shares issued under the MSUs at a time when
applicable laws, Company policies (including, without limitation, the Company’s
Insider Trading Policy including any Addenda thereto) or an agreement between
the Company and its underwriters prohibit a sale. This restriction will apply as
long as your service as an Employee continues and for such period of time after
the termination of your service as an Employee as the Company may specify.
Regulatory Requirements
Notwithstanding any other provision of this Agreement, the obligation of the
Company to issue Common Shares hereunder shall be subject to all applicable
laws, rules and regulations and such approval by any regulatory body as may be
required. The Company reserves the right to restrict, in whole or in part, the
delivery of Common Shares pursuant to this Agreement prior to the satisfaction
of all legal requirements relating to the issuance of such Common Shares, to
their registration, qualification or listing or to an exemption from
registration, qualification or listing. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed necessary by the Company’s counsel to be necessary to the lawful issuance
and sale of any Common Shares hereunder, will relieve the Company of any
liability in respect of the failure to issue or sell such Common Shares as to
which such requisite authority will not have been obtained.


9



--------------------------------------------------------------------------------




Other Conditions and Restrictions
Any Common Shares issued hereunder shall be subject to such conditions and
restrictions imposed either by applicable law or by Company policy, as adopted
from time to time, designed to ensure compliance with applicable law or laws
with which the Company determines in its sole discretion to comply including in
order to maintain any statutory, regulatory or tax advantage, including any
Company recoupment or clawback policy in effect from time to time.
Notice
Any notices provided for under this Agreement or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company. Notwithstanding the foregoing, the Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) by electronic means or to request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an online or electronic system established and
maintained by the Company or another third party designated by the Company. If
the Company posts these documents on such an online or electronic system, it
will notify you by email.
Governing Law
The provisions of Section 2.7 of the Plan apply to this award.
Language
If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version, including defined words therein, is different than the
English version, the English version will control.
Amendment
This Agreement may be amended only by written consent of the Company and you,
unless the amendment is not to the detriment of your rights under this
Agreement.
The Plan and Other Agreements
The text of the Plan is incorporated into this Agreement by reference.
Additional provisions regarding definitions of capitalized terms used herein and
not defined in this Agreement can be found in the Plan.
The Plan, this Agreement and the Grant Notice constitute the entire
understanding between you and the Company regarding the MSUs. Any prior
agreements, commitments or negotiations concerning the MSUs are superseded.
However, if you and the Company have entered into a written agreement relating
to the vesting of the MSUs, then such written agreement will govern the vesting
of the MSUs.
Severability
If one or more of the provisions of this Agreement are held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired thereby and the
invalid, illegal or unenforceable provision will be deemed null and void;
however, to the extent permissible by law, any provisions that could be deemed
null and void will first be construed, interpreted or revised retroactively to
permit this Agreement to be construed so as to foster the intent of this
Agreement and the Plan.


10



--------------------------------------------------------------------------------




Imposition of Other Requirements
The Company reserves the right to impose other requirements on your
participation in this Agreement, on the MSUs and on any Common Shares acquired
under this Agreement, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement.
No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in this
Agreement, or your acquisition or sale of underlying Common Shares. You are
hereby advised to consult with your own personal tax, legal and financial
advisors regarding your participation in this Agreement before taking any action
related to this Agreement.
Insider Trading Restrictions/ Market Abuse Laws
You acknowledge that, depending on the country in which you reside and/or are
providing services to the Company, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell shares or rights to shares under this Agreement during such times as you
are considered to have “inside information” regarding the Company (as defined by
the laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter.
Definitions
“Beginning Company Stock Price Average” means the average closing price of a
Common Share as reported on the primary market for the Common Shares during the
three month period immediately prior to the First Performance Period.
 
“Beginning Nasdaq Index Stock Price Average” means the average closing price of
the Nasdaq Composite Index during the three month period immediately prior to
the First Performance Period.
 
“Cause” means any of the following:
•    Your unauthorized use or disclosure of the Company’s confidential
information or trade secrets;
•    Your breach of any agreement between you and the Company;
•    Your material failure to comply with the Company’s written policies or
rules; your conviction of, or your plea of “guilty” or “no contest” to, a felony
under the laws of your local jurisdiction;
•    Your gross negligence or willful misconduct;
•    Your continuing failure to perform assigned duties after receiving written
notification of the failure from the Company; or
Your failure to cooperate in good faith with a governmental or internal
investigation of the Company or its directors, officers or employees, if the
Company has requested your cooperation.


11



--------------------------------------------------------------------------------




 
“Change in Control” means:
•    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the total voting power represented by the Company’s
then-outstanding voting securities;
•    the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;
•    the consummation of a merger or consolidation of the Company with or into
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or
•    individuals who are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board over a
period of 12 months; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member shall, for purposes of this Agreement, be considered as a member of
the Incumbent Board.
 
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. In addition, if a
Change in Control constitutes a payment event with respect to this Agreement and
this Agreement provides for a deferral of compensation and is subject to Section
409A of the Code, then notwithstanding anything to the contrary in this
Agreement, such transaction must also constitute a “change in control event” as
defined in Treas. Reg. §1.409A-3(i)(5) to the extent required by Section 409A of
the Code.
 
“Company Stock Price Performance” means the quotient obtained by dividing (i)
the Ending Company Stock Price Average minus the Beginning Company Stock Price
Average, by (ii) the Beginning Company Stock Price Average.


12



--------------------------------------------------------------------------------




 
“Disability” means your inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months, as determined by the
Committee on the basis of such medical evidence as the Committee deems warranted
under the circumstances, including a requirement that you submit medical
evidence or undergo a medical examination by a doctor selected by the Company as
deemed necessary to make a determination hereunder.
 
“Ending Company Stock Price Average” means the average closing price of a Common
Share as reported on the primary market for the Common Shares during the three
month period immediately prior to the end date of a Performance Period
applicable to a Tranche for which the Payout Percentage is being determined.
 
“Ending Nasdaq Index Stock Price Average” means the average closing price of the
Nasdaq Composite Index during the three month period immediately prior to the
end date of a Performance Period applicable to a Tranche for which the Payout
Percentage is being determined.
 
“First Performance Period” means the period from January 1, 2016 to December 31,
2016.
 
“First Tranche” means one-sixth of the Target MSUs.
 
“Involuntary Termination” means either a (a) Termination Without Cause, or (b)
Resignation for Good Reason.
 
“Nasdaq Index Performance” means the quotient obtained by dividing (i) the
Ending Nasdaq Index Stock Price Average minus the Beginning Nasdaq Index Stock
Price Average, by (ii) the Beginning Nasdaq Index Stock Price Average.
 
“Non-Vested MSUs” means any portion of the MSUs subject to this Agreement that
has not yet become vested in accordance with the Vesting of MSUs section above.
 
“Payout Percentage” means 100%, (i) plus the percentage by which the Company
Stock Price Performance exceeds the Nasdaq Index Performance, multiplied by two
(2), if the Company Stock Price Performance exceeds the Nasdaq Index Performance
determined as of the last day of the Performance Period; or (ii) minus the
percentage by which the Nasdaq Index Performance exceeds the Company Stock Price
Performance, multiplied by three (3), if the Nasdaq Index Performance exceeds
the Company Stock Price Performance determined as of the last day of the
Performance Period. The Payout Percentage shall be determined as of the last day
of each Performance Period, and shall not be less than 0% or exceed 200%.


13



--------------------------------------------------------------------------------




 
“Performance Period” means, with respect to each Tranche, (i) the Performance
Period for the First Tranche is the First Performance Period; (ii) the
Performance Period for the Second Tranche is the Second Performance Period; and
(iii) the Performance Period for the Third Tranche is the Third Performance
Period. Notwithstanding the foregoing, if a Change in Control occurs during a
Performance Period, the effective date of such Change in Control will become the
last day of such Performance Period, and the Performance Period will terminate
immediately thereafter.
 
“Permissible Trading Day” means a day that satisfies each of the following
requirements:
•    The Nasdaq Global Stock Market is open for trading on that day;
•    You are permitted to sell Common Shares of the Company on that day without
incurring liability under Section 16 of the Exchange Act;
•    Either (a) a day on which you are not in possession of material non-public
information that would make it illegal for you to sell Common Shares on that day
under Rule 10b-5 of the Securities and Exchange Commission, or (b) the day that
you have specified to sell Common Shares to be issued under this Agreement
pursuant to a trading plan approved by the Company’s Corporate Counsel & Chief
Compliance Officer, under Rule 10b5-1 of the Securities and Exchange Commission;
•    Under the Company’s written Insider Trading Policy (and any
Addenda thereto), you are permitted to sell Common Shares on that day; and
•    You are not prohibited from selling Common Shares on that day by a written
agreement between you and the Company or a third party.


14



--------------------------------------------------------------------------------




 
“Resignation for Good Reason” means your resignation within 180 days after one
of the following conditions initially has come into existence without your
express written consent:
•    A change in your position with the Company that materially reduces your
level of authority or responsibility, relative to your authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to you of such reduced authority and responsibilities;
•    A reduction in your base salary or target bonus by more than 10%; or
•    A relocation to a facility or a location more than 50 miles from your
then-present work location that increases your one-way commute.
A Resignation for Good Reason will not be deemed to have occurred unless (a) you
give the Company written notice of the condition within 90 days after the
condition initially comes into existence, (b) the Company fails to remedy the
condition within 30 days after receiving your written notice, and (c) you
terminate employment within 180 days from the date the condition initially comes
into existence.
 
“Second Performance Period” means the period from January 1, 2016 to December
31, 2017.
 
“Second Tranche” means one-sixth of the Target MSUs.
 
“Termination Without Cause” means your involuntary discharge by the Company for
reasons other than Cause, provided that you are willing and able to continue
performing services within the meaning of Treas. Reg. §1.409A-1(n)(1).
 
“Third Performance Period” means the period from January 1, 2016 to December 31,
2018.
 
“Third Tranche” means a number of MSUs up to the remaining number of Target MSUs
that have not yet vested under this Agreement.
 
“Tranche” means any of the First Tranche, Second Tranche, or Third Tranche.

BY YOUR ACCEPTANCE OF THIS GRANT, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

15

